Case 19-50102    Doc 1    Entered 01/30/19 14:29:33   Page 1 of 9




         200 S. Virginia, 8th Floor



         Reno                   NV 89501
Case 19-50102   Doc 1   Entered 01/30/19 14:29:33   Page 2 of 9
Case 19-50102   Doc 1   Entered 01/30/19 14:29:33   Page 3 of 9
Case 19-50102   Doc 1   Entered 01/30/19 14:29:33   Page 4 of 9
Case 19-50102   Doc 1   Entered 01/30/19 14:29:33   Page 5 of 9
Case 19-50102   Doc 1   Entered 01/30/19 14:29:33   Page 6 of 9
Case 19-50102   Doc 1   Entered 01/30/19 14:29:33   Page 7 of 9
Case 19-50102   Doc 1   Entered 01/30/19 14:29:33   Page 8 of 9
Case 19-50102   Doc 1   Entered 01/30/19 14:29:33   Page 9 of 9
